DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "operating portion" in claim 3 which has been disclosed as corresponding to a dial and gear teeth in paragraph [0026] of the specification. Examiner notes that claim 4 has recited structure of the operating portion and therefore is not being interpreted under 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greenwald (US 6,146,265).
Regarding claim 1, Greenwald discloses an air conditioning register (Greenwald 10) comprising a tubular case portion (Greenwald 12) that forms a blowout portion (Greenwald 16) and an air passage extending from an inlet (Greenwald 14) to the blowout portion (Greenwald 16) and a shut-off damper (Greenwald 20) made up of a plurality of panels (Greenwald 28) that is supported at the case portion (see Greenwald figure 1) moveable in a direction that intersects airflow (see Greenwald figure 3) to open and close the air passage (see Greenwald figures 2 and 3). Examiner notes that tubular portion has been broadly interpreted to include tubes of any cross section shape including the rectangular tube shown in Greenwald. This is consistent with applicant’s figures where the tubular case portion has a rectangular cross section.
Regarding claim 2, Greenwald as applied to claim 1 discloses the shut-off damper slides (Greenwald col 3 ln 7-16).
Regarding claim 3, Greenwald as applied to claim 2 further discloses an operating portion comprising a rotatable control knob (Greenwald 56) and a pair of links (Greenwald 56) contacting the damper (see Greenwald figure 1). When the knob is rotated the damper slides in the intersecting direction (see Greenwald figures 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 6,146,265) as applied to claim 3 above, and further in view of Shin (US 2004/0005854 A1).
Regarding claim 4, Greenwald as applied to claim 3 discloses the operating portion comprises a control knob (Greenwald 56) also known as a dial formed in a disc shape (see Greenwald figure 1).
Greenwald is silent regarding gear teeth on the dial interacting with rack teeth on the damper.
However, Shin teaches an air conditioning register comprising a cover (Shin 20) with rack gear (Shin 30) driven by a disc shaped gear (Shin 31) to open and close the flow path.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Greenwald’s air conditioning register by utilizing Shin’s teaching of a single panel with a rack gear driven by a gear to reduce the number of moving parts in Greenwald’s system to reduce complexity thereby reducing assembly cost and time for the damper assembly.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 6,146,265) as applied to claim 1 above, and further in view of Araki et al. (US 2009/0049853 A1).
Regarding claim 11, Greenwald as applied to claim 1 discloses the air conditioning register is intended for use with a vehicle air conditioner (Greenwald col 1 ln 4-8). Greenwald is silent regarding where the air conditioning register is located in the air conditioning system.
However, Araki teaches an air conditioning system for a vehicle comprising an air conditioner main body (Araki 1) provided within an instrument panel (Araki I) (see Araki figure 1) of a vehicle, an air conditioning duct (Araki 25a and 25b) extending outward from the air conditioner main body (see Araki figures 2 and 3), a plurality of air conditioning registers (Araki 20a and 20b) mounted at the instrument panel (see Araki figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify Greenwald’s air conditioning register by combining it with Araki’s vehicle air conditioner to provide conditioned air with precise volume control provided by Greenwald’s shut-off damper.
Regarding claim 12, Greenwald and Araki as applied to claim 11 teach the ducts (Araki 25) extend parallel to a side defroster duct (Araki 26)  within the instrument panel and therefore would inherently be a front face duct and further teach an air conditioning register (Araki 20b) located at a side of the vehicle (see Araki figures 2 and 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arold (US 6,394,891 B1) teaches an air vent comprising a closing screen that could also function as a damper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762